COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-15-00270-CR


WILLIAM E. TRESSLER                                                 APPELLANT

                                        V.

THE STATE OF TEXAS                                                       STATE


                                     ----------

      FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY
                    TRIAL COURT NO. 1401199D

                                     ----------

                         MEMORANDUM OPINION 1

                                     ----------

      Appellant William E. Tressler entered a plea of true to the petition to

proceed to adjudication on a third degree felony of “assault family/household

member with previous conviction” in exchange for a sentence of two years’

incarceration.   Appellant also signed a judicial confession, waived all pretrial

motions, and waived all rights of appeal.


      1
       See Tex. R. App. P. 47.4.
      On September 10, 2015, we informed Appellant that because he had

waived his right of appeal, his case was subject to dismissal unless he or any

party desiring to continue the appeal filed a response showing grounds for

continuing the appeal. See Tex. R. App. P. 44.3. Appellant has filed responses,

but they do not show grounds for continuing the appeal. Accordingly, we dismiss

this appeal. See Tex. R. App. P. 43.2(f); Adams v. State, No. 02-11-00151-CR,

2012 WL 858609, at *1 (Tex. App.—Fort Worth Mar. 15, 2012, no pet.) (mem.

op., not designated for publication).


                                                /s/ Lee Gabriel

                                                LEE GABRIEL
                                                JUSTICE

PANEL: LIVINGSTON, C.J.; GABRIEL and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 15, 2015




                                        2